Citation Nr: 1119177	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-37 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to VA death pension effective December 1, 2005 and payable January 1, 2006, and accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945.  He died in December 2005 and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that the appeal must be returned to the RO in order to ensure due process.  

The Appellant was scheduled for a videoconference hearing in March 2011 at the RO in Nashville, Tennessee.  Prior to the hearing, she requested that it be rescheduled and the venue changed to the RO in New Orleans, Louisiana since she now resides near that RO.  The Board finds that she has provided good cause for her failure to appear at the scheduled hearing.  To date, she has not been afforded an opportunity to appear for another hearing at the RO in New Orleans, Louisiana.  The Appellant has a right to the requested hearing and it must be scheduled.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should contact the Appellant and verify the type of hearing she desires.  Thereafter, schedule the Appellant for a hearing before a Veterans Law Judge, in accordance with her request.  A copy of the notice to the Appellant of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

